Case 4:19-bk-01845-SHG   Doc 12 Filed 02/21/19 Entered 02/21/19 15:16:38   Desc
                          Main Document    Page 1 of 4
Case 4:19-bk-01845-SHG   Doc 12 Filed 02/21/19 Entered 02/21/19 15:16:38   Desc
                          Main Document    Page 2 of 4
Case 4:19-bk-01845-SHG   Doc 12 Filed 02/21/19 Entered 02/21/19 15:16:38   Desc
                          Main Document    Page 3 of 4
Case 4:19-bk-01845-SHG   Doc 12 Filed 02/21/19 Entered 02/21/19 15:16:38   Desc
                          Main Document    Page 4 of 4
